United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 7, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-61126
                          Summary Calendar


FU QIANG LIU

                     Petitioner

     v.

JOHN ASHCROFT, US ATTORNEY GENERAL

                     Respondent

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 908 695
                        --------------------

Before KING, Chief Judge, and JOLLY and PRADO, Circuit Judges.

PER CURIAM:*

     Fu Qiang Liu, a Chinese national, petitions for review of

the Board of Immigrations Appeals’ (“BIA”) decision summarily

affirming the Immigration Judge’s order of removal and denial

of applications for asylum and withholding of deportation.

The Government moves to dismiss the appeal because the petition

for review was not timely filed.

     An alien must file his petition for review “not later than

30 days after the date of the final order of removal.”       8 U.S.C.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-61126
                                 -2-

§ 1252(b)(1).   The 30-day filing deadline is jurisdictional.

Navarro-Miranda v. Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).

     The 30-day deadline began to run in the instant case on

November 19, 2002, when the BIA issued its decision and wrote

a letter to Liu’s counsel notifying him of the decision.

The deadline expired on December 19, 2002.   See Karimian-Kaklaki

v. I.N.S., 997 F.2d 108, 110-11 (5th Cir. 1993).   Liu’s petition

for review, filed on December 20, 2002, was one day late.

Because the petition for review was untimely, this court lacks

jurisdiction.   See Karimian-Kaklaki, 997 F.2d at 111-13; Guirguis

v. I.N.S., 993 F.2d 508, 509 (5th Cir. 1993); see also Navarro-

Miranda, 330 F.3d at 676.   The Government’s motion to dismiss is

GRANTED, and the appeal is DISMISSED.